DETAILED ACTION
This Office Action is in response to Application filed on 22 February 2021.
Claims 1-20 are pending. The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, 11, and 19 are objected to because of the following informalities:  
Claim 4 cite “the project degradation” on line 2. This is believed to be a typographical error and should read “the projected degradation.  It will be interpreted as such for the purposes of further examination.
Claim 11 cite “the project degradation” on line 2. This is believed to be a typographical error and should read “the projected degradation.  It will be interpreted as such for the purposes of further examination.
Claim 19 cite “the project degradation” on line 2. This is believed to be a typographical error and should read “the projected degradation.  It will be interpreted as such for the purposes of further examination.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 19, and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9, 10, 11, 12, 13, 17, and 18 of U.S. Patent No. 10,963,332. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, 7, 9, 10, 11, 12, 13, 17, and 18 of ‘332 contain every element of claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 19, and 20  of the instant application and as such anticipate claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 19, and 20  of the instant application.
Claim 1 of the instant application maps to claim 10 of ‘332.
Claim 4 of the instant application maps to claim 10 of ‘332.
Claim 5 of the instant application maps to claim 11 of ‘332.
Claim 6 of the instant application maps to claim 12 of ‘332.
Claim 7 of the instant application maps to claim 13 of ‘332.
Claim 8 of the instant application maps to claim 1 of ‘332.
Claim 9 of the instant application maps to claim 8 of ‘332.

Claim 11 of the instant application maps to claim 1 of ‘332.
Claim 12 of the instant application maps to claim 2 of ‘332.
Claim 15 of the instant application maps to claims 6 and 7 of ‘332.
Claim 16 of the instant application maps to claim 17 of ‘332.
Claim 19 of the instant application maps to claim 17 of ‘332.
Claim 20 of the instant application maps to claim 18 of ‘332.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the one or more volatile memories” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This is believed to be a typographical error and should read “the one or more non-volatile memories” and will be interpreted as such for the purposes of further examination.  This finds support in the specification in paragraph 0062 and the specification does not support volatile memories.

Claim 8 recites the limitation "the one or more volatile memories” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  This is believed to be a typographical error and should read “the one or more non-volatile memories” and will be interpreted as such for the purposes of further examination.  This finds support in the specification in paragraph 0062 and the specification does not support volatile memories.

Claim 16 recites the limitation "the one or more volatile memories” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This is believed to be a typographical error and should read “the one or more non-volatile memories” and will be interpreted as such for the purposes of further examination.  This finds support in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al., U.S. Patent 10,635,324, hereinafter referred to as “Klein”, in view of Dalmatov, U.S. Patent App. Pub. 2017/0285943, hereinafter referred to as “Dalmatov” and in view of Alt et al., U.S. Patent App. Pub. 2019/0147364, hereinafter referred to as “Alt”.

Referring to claim 1, Klein discloses a method of using SSDs of a data center (See Klein, Fig. 1, Col. 1, lines 35-53 and Col. 2, lines 59-63).  - A machine 
Klein discloses workload information of the SSD and determining an aspect of the SSD device using the workload information such as I/O operations per second, internal bandwidth, and randomness (See Klein, Col. 4, line 65 to Col. 5, line 34).  Klein also discloses machine learning to develop a model to predict the future drive failures or hazard information based on the telemetry including workload information (See Klein, Col. 1, 35-53 and Col, 7, line 48 to Col. 8, line 57).  - determining, a category for a workload of one or more operations being executed by the data storage system, based on values associated with parameters; and
Klein discloses detecting hazards of the SSDs and where the hazard information includes drive data utilization and wear-out state of the SSD (See Klein, Col. 2, lines 46-58 and Col. 4, lines 51-64).  - a projected degradation, wherein the projected degradation is associated with the one or more non-volatile memories.
Klein does not teach “determining, using a machine-learned model, a category for a workload”; and “based on the category, a projected degradation, and an actual storage usage of the data storage system, regulating an amount of available storage of the data storage system”.  However, Klein discloses the predicted failure translated to actionable directives for the SSD that result in reduced SSD failures by detecting the hazards and addressing them in advance (See Klein, Col. 2, lines 46-58 and Col. 7, lines 9-21).
Dalmatov discloses a data storage system and balancing flash drive wear (See Dalmatov, paragraph 0009).  Dalmatov discloses the SSD having physical size and 
Alt discloses workload classification that classifies workload based on a machine-learning based algorithm (See Alt, paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the data storage system with machine-learning to predict a failure of storage of Klein with the adjusting of logical space of a storage device of Dalmatov and the machine-learning algorithm for workload classification of Alt.  This would have been obvious to do because it prevents a drive from wearing out early or to improve performance if a drive will last beyond expected (See Dalmatov, paragraph 0023) and because it allows classification of multiple types of workloads (See Alt, paragraph 0043).

Referring to claim 2, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 1) including Klein discloses types of workload information including entropy (See Klein, Col. 5, lines 17-30). - The machine-implemented method of claim 1, wherein the category for the workload comprises an entropy type for the workload.

Referring to claim 3, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 2) including Klein discloses types of workload information including entropy which involves the degree of randomness of data stored (See Klein, Col. 5, 

Referring to claim 4, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 1) including Klein discloses detecting hazards of the SSDs and where the hazard information includes drive data utilization and wear-out state of the SSD (See Klein, Col. 2, lines 46-58 and Col. 4, lines 51-64).  - The machine-implemented method of claim 1, wherein regulating the amount of available storage comprises determining the project degradation based on the category.

Referring to claim 5, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 1) including Dalmatov discloses determining expected lifetime of the SSD, estimated rate of wear, and dynamically adjusting logical space, the amount of physical space used for user data, based on workload (See Dalmatov, paragraphs 0018, 0019, 0021, 0024, and 0025). - The machine-implemented method of claim 1, wherein regulating the amount of available storage comprises: determining, based on the category and the projected degradation, whether to adjust the amount of available storage of the data storage system for use by a host system;

Dalmatov discloses determining if a rate is high enough that the drive is expected to fail (See Dalmatov, paragraph 0024). - determining that the actual usage of the physical storage by the host system satisfies a threshold value; and
Dalmatov discloses when the rate is high enough to cause the drive to fail then adjusting the space available (See Dalmatov, paragraph 0024). - adjusting the amount of available storage of the data storage system.

Referring to claim 6, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 1) including Dalmatov discloses decreasing the logical space, the amount of memory available for user data and increase the over-provisioning space when rate is high enough to cause the drive to fail (See Dalmatov, paragraph 0024).  -  The machine-implemented method of claim 1, wherein regulating the amount of available storage comprises decreasing the amount of available storage of the data storage system.

Referring to claim 7, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 6) including Dalmatov discloses adjusting the logical space available for user data by decreasing the logical space (See Dalmatov, paragraphs 0019 and 

Referring to claim 8, Klein discloses at data center with SSD pool (See Klein, Fig. 1, Col. 2, lines 59-63). - A data storage system, comprising:
Klein discloses the data center includes a pool of SSDs (See Klein, Fig. 1, Col. 6, lines 22-32).  - one or more non-volatile memories;
Klein discloses a central management device with a processor (See Klein, Fig. 1, Col. 6, lines 22-32).  - one or more controllers configured to cause:
Klein discloses workload information of the SSD and determining an aspect of the SSD device using the workload information such as I/O operations per second, internal bandwidth, and randomness (See Klein, Col. 4, line 65 to Col. 5, line 34).  Klein also discloses machine learning to develop a model to predict the future drive failures or hazard information based on the telemetry including workload information (See Klein, Col. 1, 35-53 and Col, 7, line 48 to Col. 8, line 57).  - determining, a category for a workload of one or more operations being executed by the data storage system, based on values associated with parameters; and
Klein discloses detecting hazards of the SSDs and where the hazard information includes drive data utilization and wear-out state of the SSD (See Klein, Col. 2, lines 46-58 and Col. 4, lines 51-64).  – a projected degradation, wherein the projected degradation is associated with the one or more non-volatile memories.
Klein does not teach “determining, using a machine-learned model, a category for a workload”; and “based on the category, a projected degradation, and an actual 
Dalmatov discloses a data storage system and balancing flash drive wear (See Dalmatov, paragraph 0009).  Dalmatov discloses the SSD having physical size and logical size (See Dalmatov, paragraph 0019).  Dalmatov discloses determining a drive’s effective wear rate and increasing or decreasing the logical space allocated to user data based on whether the workload is increasing or decreasing (See Dalmatov, paragraphs 0021-0025).
Alt discloses workload classification that classifies workload based on a machine-learning based algorithm (See Alt, paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the data storage system with machine-learning to predict a failure of storage of Klein with the adjusting of logical space of a storage device of Dalmatov and the machine-learning algorithm for workload classification of Alt.  This would have been obvious to do because it prevents a drive from wearing out early or to improve performance if a drive will last beyond expected (See Dalmatov, paragraph 0023) and because it allows classification of multiple types of workloads (See Alt, paragraph 0043).

Referring to claim 9, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 8) including Klein discloses types of workload information including entropy (See Klein, Col. 5, lines 17-30). - The data storage system of claim 8, wherein the category for the workload comprises an entropy type for the workload.

Referring to claim 10, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 9) including Klein discloses types of workload information including entropy which involves the degree of randomness of data stored (See Klein, Col. 5, lines 17-30). - The data storage system of claim 9, wherein the entropy type comprises at least one of the following: a random workload type associated with reading or writing using randomly addressed memory blocks; a sequential workload type associated with reading or writing using contiguously addressed memory blocks; and a mixed workload type associated with reading or writing using randomly addressed
memory blocks and contiguously addressed memory blocks.

Referring to claim 11, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 8) including Klein discloses detecting hazards of the SSDs and where the hazard information includes drive data utilization and wear-out state of the SSD (See Klein, Col. 2, lines 46-58 and Col. 4, lines 51-64).  - The data storage system of claim 8, wherein regulating the amount of available storage comprises determining the project degradation based on the category.

Referring to claim 12, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 8) including Dalmatov discloses determining expected lifetime of the SSD, estimated rate of wear, and dynamically adjusting logical space, the amount of physical space used for user data, based on workload (See Dalmatov, paragraphs 0018, 0019, 0021, 0024, and 0025).  - The data storage system of claim 8, wherein regulating the amount of available storage comprises: determining, based on the category and the projected degradation, whether to adjust the amount of available storage of the data storage system for use by a host system; 
Dalmatov discloses measuring the usage of the storage (See Dalmatov, paragraph 0033).  - responsive to determining the amount of available storage of the data storage system be adjusted: computing, based on a usage history by the host system, an actual usage of physical storage of the data storage system, by the host system; 
Dalmatov discloses determining if a rate is high enough that the drive is expected to fail (See Dalmatov, paragraph 0024).  - determining that the actual usage of the physical storage by the host system satisfies a threshold value; and 
Dalmatov discloses when the rate is high enough to cause the drive to fail then adjusting the space available (See Dalmatov, paragraph 0024).  - adjusting the amount of available storage of the data storage system.

Referring to claim 13, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 8) including Dalmatov discloses decreasing the logical space, the amount of memory available for user data and increase the over-provisioning space 

Referring to claim 14, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 13) including Dalmatov discloses adjusting the logical space available for user data by decreasing the logical space (See Dalmatov, paragraphs 0019 and 0024).  - The data storage system of claim 13, wherein decreasing the amount of available storage comprises reducing a maximum logical block address.

Referring to claim 15, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 8) including Klein discloses issuing a warning corresponding to the future hazard and appropriate action (See Klein, Col. 9, lines 60-65).  - The data storage system of claim 8, wherein regulating the amount of available storage comprises: transferring an alert to a host system, wherein the alert indicates that the amount of available storage of the data storage system is adjustable;
Klein discloses an operator responding the warning to take appropriate action (See Klein, Col. 9, lines 60-65).  - receiving a message from the host system in response to the transferred alert; and adjusting, based on the message, the amount of available storage of the data storage system.

Referring to claim 16. Klein discloses at data center with SSD pool (See Klein, Fig. 1, Col. 2, lines 59-63).  - An apparatus, comprising:

Klein discloses workload information of the SSD and determining an aspect of the SSD device using the workload information such as I/O operations per second, internal bandwidth, and randomness (See Klein, Col. 4, line 65 to Col. 5, line 34).  Klein also discloses machine learning to develop a model to predict the future drive failures or hazard information based on the telemetry including workload information (See Klein, Col. 1, 35-53 and Col, 7, line 48 to Col. 8, line 57).  - means for determining, a category for a workload of one or more operations being executed by the data storage system, based on values associated with parameters; and
Klein discloses detecting hazards of the SSDs and where the hazard information includes drive data utilization and wear-out state of the SSD (See Klein, Col. 2, lines 46-58 and Col. 4, lines 51-64).  - a projected degradation, wherein the projected degradation is associated with the one or more non-volatile memories.
Klein does not teach “determining, using a machine-learned model, a category for a workload”; and “based on the category, a projected degradation, and an actual storage usage of the data storage system, regulating an amount of available storage of the data storage system”.  However, Klein discloses the predicted failure translated to actionable directives for the SSD that result in reduced SSD failures by detecting the hazards and addressing them in advance (See Klein, Col. 2, lines 46-58 and Col. 7, lines 9-21).
Dalmatov discloses a data storage system and balancing flash drive wear (See Dalmatov, paragraph 0009).  Dalmatov discloses the SSD having physical size and 
Alt discloses workload classification that classifies workload based on a machine-learning based algorithm (See Alt, paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the data storage system with machine-learning to predict a failure of storage of Klein with the adjusting of logical space of a storage device of Dalmatov and the machine-learning algorithm for workload classification of Alt.  This would have been obvious to do because it prevents a drive from wearing out early or to improve performance if a drive will last beyond expected (See Dalmatov, paragraph 0023) and because it allows classification of multiple types of workloads (See Alt, paragraph 0043).

Referring to claim 17, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 16) including Klein discloses types of workload information including entropy (See Klein, Col. 5, lines 17-30). - The apparatus of claim 16, wherein the category for the workload comprises an entropy type for the workload.

Referring to claim 18, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 17) including Klein discloses types of workload information including entropy which involves the degree of randomness of data stored (See Klein, Col. 5, 

Referring to claim 19, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 16) including Klein discloses detecting hazards of the SSDs and where the hazard information includes drive data utilization and wear-out state of the SSD (See Klein, Col. 2, lines 46-58 and Col. 4, lines 51-64).  - The apparatus of claim 16, wherein the means for regulating the amount of available storage comprises means for determining the project degradation based on the category.

Referring to claim 20, Klein, Dalmatov, and Alt disclose all the limitations (See rejection of claim 16) including Dalmatov discloses determining expected lifetime of the SSD, estimated rate of wear, and dynamically adjusting logical space, the amount of physical space used for user data, based on workload (See Dalmatov, paragraphs 0018, 0019, 0021, 0024, and 0025).  - The apparatus of claim 16, wherein the means for regulating the amount of available storage comprises: means for determining, based on the category and the projected degradation, whether to adjust the amount of available storage of the data storage system for use by a host system;

Dalmatov discloses determining if a rate is high enough that the drive is expected to fail (See Dalmatov, paragraph 0024). - means for determining that the actual usage of the physical storage by the host system satisfies a threshold value; and 
Dalmatov discloses when the rate is high enough to cause the drive to fail then adjusting the space available (See Dalmatov, paragraph 0024). means for adjusting the amount of available storage of the data storage system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,703,664 to Alshawabkeh et al.
- Workload classification in storage system
U.S. Patent 10,809,936 to Kaushik et al.
- Machine learning to detect events impacting performance of workloads on  storage system
U.S. Patent 10,884,636 to Abrol et al.
- Workload performance in a storage system
U.S. Patent App. Pub. 2021/0117101 to Azmandian et al.
- Identification of workloads in storage system using machine learning

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        February 11, 2022